ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_02_FR.txt. OPINION INDIVIDUELLE DE M. NAGENDRA SINGH,
VICE-PRESIDENT

[Traduction]

Tout en souscrivant pleinement à l’ordonnance rendue par la Cour en
l'espèce, dans laquelle elle se refuse à exercer ses pouvoirs en vertu de
Particle 41 du Statut, je crois nécessaire de souligner l’importance primor-
diale qu’aurait revêtu le problème de la compétence si la Cour avait
conclu que les circonstances justifiaient l’octroi de mesures conserva-
toires. La nécessité de la compétence est inéluctable dans tout mécanisme
juridique concernant l’exercice, par un tribunal, du pouvoir extraordi-
naire qui lui permet d’accorder des mesures conservatoires. II semble qu’il
en soit particulièrement ainsi quand le défendeur ne se présente pas
devant la Cour mais conteste par une communication écrite sa compé-
tence et invoque l’article 36, paragraphe 6, du Statut, créant ainsi la
situation qu’envisage l’articie 53. Le devoir de la Cour de s’assurer de sa
propre compétence prend alors une importance beaucoup plus grande si,
en pareille circonstance, elle envisage d’indiquer des mesures conserva-
toires. La Cour doit alors avoir une conviction plus nette de sa compé-
tence que celle que pourrait lui procurer le critère positif mais assez
rapide de la juridiction prima facie ou le critère négatif qu’il n’y a pas
«absence manifeste» de juridiction. Le point essentiel est que, si la Cour
prend des mesures qui affectent les droits de l’une ou l’autre partie, ne
serait-ce qu’en les «gelant», elle ne doit agir de cette manière que si,
touchant sa propre compétence, il lui paraît exister une possibilité dis-
tincte qu’elle puisse parvenir à statuer en l’espèce. L’objet même de la
protection des droits des parties pendente lite est de permettre l’exécution
de l’arrêt futur. La pierre de touche est donc la perspective véritable d’un
arrêt. Ce critère positif de la conviction d’une possibilité réelle de compé-
tence paraît donc s'imposer si la Cour ne veut pas se trouver dans la
situation fâcheuse d’avoir accordé des mesures conservatoires et de cons-
tater par la suite qu’elle ne statuera jamais sur le fond de l’affaire. Bien
qu’une demande de mesures conservatoires ait certes un caractère d’ur-
gence, j'estime que la Cour doit prendre le temps nécessaire pour s’assurer
suffisamment de sa compétence future avant d’exercer les pouvoirs que lui
confère l’article 41 de son Statut.

En la présente espèce la Cour n’a pas constaté que les circonstances
exigent l’exercice des pouvoirs qu’elle tient de l’article 41, de sorte que la
question de sa compétence à ce stade ne se pose pas comme elle l’aurait
fait dans ’hypothése inverse. Dans cette dernière hypothèse je suis ferme-

18
MER ÉGÉE (OP. IND. NAGENDRA SINGH) 18

ment d’avis qu’une application stricte du critère de compétence de la
Cour consistant à déterminer si celle-ci représente une possibilité distincte
serait nécessaire et justifiée,

(Signé) NAGENDRA SINGH.

19
